Citation Nr: 0005679	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO.  



FINDING OF FACT

The veteran has presented a claim of service connection for 
PTSD which is plausible and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1154(b), 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  64 Fed. Reg. 32,807-
32808 (1999) (codified at 38 C.F.R. § 3.304 (f)); Cohen v. 
Brown, 10 Vet. App 128 (1997).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding the claimed 
stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, the record indicates that the veteran is a combat 
veteran, in that his service records establish that he was 
awarded the combat infantryman's badge and participated in 
two campaigns.  The record also includes an October 1996 VA 
Emergency Room psychological evaluation progress note which 
establishes that the veteran has a diagnosis of PTSD in 
conjunction with recorded symptoms which included nightmares 
and flashbacks about his combat experiences in the Republic 
of Vietnam.  

In light of the veteran's combat service, and because the 
medical evidence contains a diagnosis of PTSD apparently 
attributable to his service, the Board finds the claim of 
service connection for PTSD to be well grounded.  38 U.S.C.A. 
§§ 1154(b), 5107.  



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In a March 1997 written statement, the veteran indicated that 
he had received monthly treatment for PTSD since June 1996 at 
a Vet Center in Greenville, North Carolina.  Indeed, the 
record contained an August 1998 statement from the Veterans 
Outreach Center in Greenville, North Carolina which noted 
that the veteran had been treated at the facility for PTSD, 
from June 1996 to September 1997, due to his experiences in 
Vietnam.  The Board observes that these treatment records are 
not associated with the claims folder.  

Additionally, the veteran's representative, in a February 
2000 brief on appeal, asserted that July 1997 and April 1999 
VA contract reports of psychiatric evaluation did not 
indicate that the psychiatrists had reviewed the claims 
folder.  

Indeed, the July 1997 report of psychiatric evaluation noted 
that it had been based exclusively on the veteran's self-
report, a DD Form 214 supplied by the veteran and the 
psychological tests administered during the evaluation.  
However, a June 1999 statement specifically noted that all 
medical records had been reviewed during the April 1999 
psychiatric evaluation of the veteran.  

As the record indicates that all relevant VA medical records 
have not been associated with the claims folder, the Board 
finds that the veteran's claim must be remanded for further 
development.  VA medical records concerning treatment prior 
to a Board decision are constructively deemed to be before 
the Board.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, determinations as to service connection must be 
based on a review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
to specifically include the treatment 
records from the Veterans Outreach Center 
in Greenville, North Carolina, which have 
not been previously secured.  

2.  The RO should then schedule the 
veteran for VA examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  All 
indicated testing should be performed.  
The claims folder should be made 
available to the examiner for review in 
connection with evaluation and the 
examiner should specifically indicate 
whether the record was reviewed.  The 
examiner should elicit from the veteran 
and record a full medical history in this 
regard.  Based on his/her review of the 
case, the examiner should specifically 
include or exclude a diagnosis of PTSD.  
If PTSD is diagnosed, then the criteria 
and the specific stressor(s) sufficient 
to support the diagnosis should 
discussed.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria as set forth in DSM IV.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



